Citation Nr: 1342739	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (claimed as a nervous condition).

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for psychiatric and skin disorders.  The Veteran timely appealed that decision.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in his January 2008 substantive appeal; however, in an August 2008 correspondence, the Veteran withdrew that request for a hearing.  The Board will proceed to adjudication of the Veteran's claim without the benefit of a hearing, as per the Veteran's request.

This case was initially before the Board in July 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record does not demonstrate that the Veteran has a current diagnosis for any claimed psychiatric disorder throughout the appeal period.


CONCLUSION OF LAW

The criteria establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Veteran was sent a letter in August 2006 that provided information as to what evidence was required to substantiate the claim of service connection for a psychiatric disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board further acknowledges that the psychiatric claim was the subject of a July 2011 Board remand, which instructed that the Veteran be afforded a VA psychiatric examination.  Such an examination was performed in October 2011.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A review of the Veteran's service treatment records demonstrates that on enlistment in December 1968, he was shown to be psychiatrically normal without any complaints of nervous trouble of any kind at that time.  The Veteran was shown to have mild anxiety in a February 1969 service treatment record; no further psychiatric treatment is shown in service.  The Veteran's separation examination in November 1971 again demonstrates that he was psychiatrically normal.

The Veteran's claims file is devoid of any private or VA treatment records documenting treatment, complaints, or diagnosis of any psychiatric disorder.

In a September 2006 statement, the Veteran indicated that he did not go to the doctor unless he had to, and that he did not have a VA card to get treatment at VA.  The balance of that statement is mostly regarding his claimed skin disorder.

In his July 2007 notice of disagreement, the Veteran indicated that he did not go to the doctor unless he needed to.  With regards to his claimed psychiatric condition, he stated that his "nerves are not real steady and I get too upset over the least little thing.  And if it means anything, when I was in Nam, my wife divorced me after I was there about 4 or 5 months."

In a March 2008 statement, the Veteran again reiterated that he could not get VA treatment because he does not have a VA card.  He stated that he has had his claimed problems since he "came out of service" and he has self-treated his problems since that time.  

In the July 2011 remand, the Board ordered that the Veteran be provided a VA psychiatric examination.  That examination was conducted in October 2011.  The examiner noted that the Veteran's parents divorced when he was 12 or 13 and that he had a poor family growing up.  It was further noted that the Veteran was married briefly as a young man, until she wrote him a "Dear John" letter while he was in Vietnam.  He has been married to his second wife for the past 38 years, with a daughter and 3 grandchildren.  The examiner chronicled the Veteran's work history, which included working in coal mines and as a mechanic.  It was noted that he went back to work full time 3 years ago because his wife contracted ovarian cancer.  

With regards to his in-service psychiatric incident, the Veteran reported that after receiving the "Dear John" letter he was granted two weeks of compassionate leave.  The Veteran indicated that he went home, did what he had to do, and returned to Vietnam to finish his tour.  "Although he felt anxious during this time, he reports he was NOT treated for anxiety and that it passed as he became accustomed to being single again.  Although the Veteran admitted he 'worries sometimes,' he did not relate this to his 'Dear John' letter in service or subsequent divorce."  

The Veteran denied depression and said he generally felt pretty good mentally, though he described periods of time where he will have some trouble with his sleep.  His main concern was that he "got mad."  He stated that he really tried to control that aspect, because he did not want to hurt anyone, and he noted that none of the people he knows would probably describe him as someone with a temper.  The Veteran informed the examiner that he thought the appointment was for his skin condition and was somewhat confused as to why he was being psychiatrically evaluated.  

The examiner did not give the Veteran any Axis I or II diagnosis in the examination report.  The examiner opined as follows:

No diagnosis or condition on Axis I or II.  There is no evidence of clinically significant depression or anxiety, and the [V]eteran did not claim such.  He appeared confused about why he was even being examined by a mental health professional, saying he thought he was here for his skin.  He reported his main concern "mentally" has to do with getting "mad" sometimes (though he denied any history of assaulting others, and said no one he knows would consider him to have a temper).  The anxiety problem he appears to have had in service was situational and related to a "Dear John" letter he received from his first wife.  He said he was never treated for it in service.  He admitted he sometimes worries, but said he never had any problems on his jobs due to mental health factors.  Any worries are likely related to his wife's recent ovarian cancer (which is why he went back to work three years ago), not to a "Dear John" letter he received forty years ago and for which he was never treated, according to the Veteran.

Based on the foregoing evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  After a review of the evidence in this case, the Board notes that there is no current diagnosis of any psychiatric disorder in the claims file.  The Veteran reports having "unsteady nerves" and anger issues, but such are not shown to be clinically significant to warrant a diagnosis according to the VA examiner.  

Moreover, although the Board acknowledges that the Veteran was noted as having mild anxiety in service in February 1969-which appears to be related to his wife informing him while he was in Vietnam that she was seeking a divorce-the Veteran reported during his examination that such was resolved after he became accustomed to being single again; the examiner described that bout of anxiety as "situational."  The Board notes that it does not appear to have been a chronic disorder, as he was psychiatrically normal on separation from service, and the Veteran reported that he did not seek treatment for that in service.  The Veteran's current "worries" were not related by him to either his receipt of the letter or subsequent divorce in service.

In short, there is no evidence of record which demonstrates that the Veteran has been diagnosed as having any current psychiatric disorder throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Accordingly, the Board finds that it must deny service connection for a psychiatric disorder at this time as there is no current diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

With regards to the Veteran's skin disorder, the Board notes that he underwent a skin examination in October 2011, at which time dermatitis was diagnosed.  It was noted that it began in 1976.  After reviewing the claims file separately, the examiner opined that the Veteran's skin disorder was not related to military service, as the service treatment records, including the separation examination, did not mention any skin problems.  The history and physical examination were consistent with atopic dermatitis.  The examiner noted that the Veteran's father had a history of atopic illness, noted on the Veteran's entrance examination.  "The exam did not reveal any skin disease known to be linked to Agent Orange."  Therefore, it was not at least as likely as not related to service, to include any exposure to Agent Orange therein.

The Board finds that this opinion is inadequate.  The examiner does not address the Veteran's statements which indicate that his skin disorder has been intermittently present since either service or within one year of military service, and that he has self-treated that condition since its onset.  The examiner must address these statements.

Also, in a September 2006 statement, the Veteran indicated that he was seen in Beckley, West Virginia, for an Agent Orange examination.  The Board notes that no such examination report is in the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

For those reasons, the Board finds that the Veteran's skin claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Beckley, West Virginia, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since discharge from service and associate those documents with the claims file.  

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his skin disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any skin disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  After review of the claims file and examination of the Veteran, the examiner should identify each skin disability found to be present.  

For each identified skin disorder found, to include atopic dermatitis, the examiner should opine as to whether such disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any herbicide exposure therein.  

The examiner should also specifically discuss the Veteran's statements noting that he has experienced skin rashes since military service and that he has self-treated that condition since its onset.  

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a skin disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


